844 F.2d 789
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
No. 87-6299.
Jessie D. McDONALD, Plaintiff-Appellant,v.METROPOLITAN GOVERNMENT FOR NASHVILLE AND DAVIDSON COUNTY,and Taxicab and Wrecker Licensing Board.

1
United States Court of Appeals, Sixth Circuit.


2
April 6, 1988.

ORDER

3
This pro se appellant has filed a petition for a rehearing of this court's order of February 11, 1988, which affirmed the dismissal of his action brought pursuant to the Sherman Act, 15 U.S.C. Sec. 1 et seq.  Upon careful consideration of the petition for rehearing and the record on appeal, the court concludes that it committed no error of law or fact in its original order.  Fed.R.App.P. 40(a).  Accordingly, the petition for rehearing is hereby denied.


4
Review of the record, however, does disclose that appellant in addition to his cause of action under the Sherman Act, also sought relief under 42 U.S.C. Sec. 1983, a claim which the district court ultimately dismissed as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  This court, however failed to specifically address the propriety of that action in its order of February 11, 1988.  Accordingly, that order is hereby modified to read as follows:


5
This pro se plaintiff appeals an order of the district court which dismissed his complaint brought under both 15 U.S.C. Sec. 1 et seq., the Sherman Antitrust Act, and 42 U.S.C. Sec. 1983.  He now moves for an injunction pending the resolution of this appeal.  Upon review of the record and the brief submitted by plaintiff, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


6
For the reasons stated in the magistrate's report and recommendation, as subsequently adopted by the district court, the motion for an injunction is hereby denied and the final order entered October 28, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.


7
---------------



* The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation.